DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Tsai does not teach inter alia “the arched body portion includes a knuckle angle… and the lip portion…serving as one of the two linear and/or curved edges [of the arched body portion]”. See Page 8 of reply. However, Applicant’s remarks appear to be limited to discussing Kim (see Page 9), which is no longer being relied upon. However, to address the limitations as they relate to Tsai, as relied upon below, Applicant is noted that the claimed limitation recites that the arched body “includes a knuckle angle” (emphasis added) which defined in Paragraph 0020 of the original disclosure forms a shape that “approximates an arch”. Said another way, having a curved shape body portion inherently has a knuckle angle, as all that is required is an angle to provide an arch shape. As Tsai teaches the arched shape, it teaches the claimed limitation.
Further, Applicant argues that Tsai does not teach the newly presented limitation that the upper clip piece includes “a hair-pressing plate, which includes opposite bent down parts”. See Page 8 of reply. However, Applicant recites that the upper clip piece is a single piece (Line 2). Thus the pressing plate (2020) must be the inside surface of the arched body of the upper clip piece, and the bent portions of that surface are inherent in the bent (arched) structure. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US Pub # 2014/0060570).
In regards to claims 1 and 21, Tsai teaches a hair clip, comprising:
an upper clip piece (1) being a single piece defined with a lip portion (see Figure 8 with dashed portion at bottom end), an arched body portion (12), an upper pivot portion (15) and an upper handle portion (see Attached Figure 1 at B), the arched body portion including a knuckle angle (see Attached Figure 1 at A) defined with two linear and/or curved edges (see Attached Figure 1 at opposing sides of A which form linear edges on side closest to pivot 11, and opposing edge formed by surface 13 that intersect at A), and the lip portion extending forward and downward from the arched body portion and serving as one of the two linear and/or curved edges (see Figures 7 and 8)9; and
a lower clip piece (2) defined with a tip portion (see Attached Figure 1 at C), a base portion (22), a lower pivot portion (21) coupled to the upper pivot portion (via 3), and a lower handle portion (see Attached Figure 1 at D) in cooperation with the upper handle portion, wherein a space created with the base portion and the arched body portion when the hair clip is in a rest state without hair inside (see for example Figure 4) is large enough to serve as a hair-accommodating space when the hair clip is in a working state with hair inside (for example in Figure 5); and 

wherein the hair clip in the working state is switchable between an open configuration (see Figure 7) and a closed configuration (see Figure 5) by operating the upper handle portion and the lower handle portion to have the upper clip piece and the lower clip piece pivot on the upper pivot portion and the lower pivot portion;
wherein when the hair clip is in the open configuration, the lip portion of the upper clip piece is apart from the tip portion of the lower clip piece to open a mouth for receiving hair therefrom (see for example Figure 7); and wherein when the hair clip is in the closed configuration (see Figure 4), the lip portion of the upper clip piece overbites the tip portion of the lower clip piece so that the hair in the hair- accommodating space is sharply separated from adjacent hair which is excluded from the hair clip (where such is capable of holding a volume of hair in such space.

    PNG
    media_image1.png
    686
    602
    media_image1.png
    Greyscale

Attached Figure 1: Tsai, Figure 7, annotated for clarity
Regarding claims 3-4, Tsai teaches the teeth are of a linear structure substantially extending downwards, and each of the teeth has one end connected to the arched body portion of the upper clip piece and another end being a free end with a tapered shape (see Figure 8).
Regarding claims 7 and 9-10, Tsai teaches a deformation member (6) disposed between the upper clip piece and the lower clip piece for adaptively changing an effective room of the hair-accommodating space, wherein two ends of the deformation member are coupled to the same upper clip piece (at 15) and is formed of an elastically deformable structure (Paragraph 0019).
Regarding claim 22, Tsai teaches the lower clip is formed of a plurality of strips (see Figure 6 at opposing sides of space 23 which form respective strips). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, in view of Longoria et al. (US Pub # 2008/0156341).
In regards to claim 2, Tsai teaches two sides of the upper clip portion contain teeth extending toward the lower clip; but does not teach the teeth extend to a level of the base portion. However, Longoria et al. teaches a hair clip with two rows of teeth that extend from opposing sides of an upper clip portion, down to a lower clip portion (see Figures 2 and 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Tsai to extend to the lower clip portion, as taught by Longoria et al. in order to better secure hair to the clip.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 1 above, in view of Chou (US Pat # 6,668,841).
In regards to claims 5-6. Tsai teaches the teeth; but does not teach the teeth are formed via a ring structure formed together with the arched body portion of the upper clip piece. 
However, Chou teaches providing two rows of teeth (Figure 9 at 33) on a hair clip, where the teeth are formed by deformable rings (see Figure 10) that are elastically deformable when pressed by hair (Col 3, Lines 1-30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Tsai to be the ring structure of Chou in order to better secure hair within the clip.
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claims 7 and 13 above, in view of Park (US Pub # 2015/0020842).

However, Park teaches a hair clip to have an upper clip member (1) and a lower clip member (3) with a deformation member (2) connected at opposing ends of the clip at the upper and lower clip members respectively (see 12 and Figure 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second securing mechanism of Tsai to be connected to the lower clip, as taught by Park, in order to better secure the hair to the lower clip member when the device is closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772